            Case 8:20-cv-02893 Document 1-2 Filed 12/04/20 Page 1 of 7 PageID 21
Filing # 114227804 E-Filed 09/30/2020 06:28:42 PM


                      IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                             IN AND FOR PINELLAS COUNTY, FLORIDA
                                         CIVIL DIVISION

        JAMES BENDINELLI,

               Plaintiff,

                                                        CASE NO.: 20-004651-CI

        WALMART STORES EAST, LP and JOHN
        DOE,

               Defendants.


                                                COMPLAINT

               COME NOW the Plaintiff, JAMES BENDINELLI, by and through his undersigned

        attorneys, and sues Defendants, WALMART STORES EAST, LP and JOHN DOE, and

        alleges:

                                        GENERAL ALLEGATIONS

               1.      This is an action for damages that exceeds the sum of THIRTY THOUSAND

        DOLLARS ($30,000.00), exclusive of costs, interest and attorneys' fees (the estimated

        value of Plaintiffs claim is in excess of the minimum jurisdictional threshold required by this

        Court). Accordingly, if required, Plaintiff will enter "over $100,000" in the civil cover sheet

        for the "estimated amount of the claim" as required in the preamble to the civil cover sheet

        forjurisdictional purposes only (the Florida Supreme Court has ordered that the estimated

        "amount of claim" be set forth in the civil cover sheet for data collection and clerical

        purposes only.) The actual value of Plaintiffs claim will be determined by a fair and just

        jury in accordance with Article 1, Section 21, Fla. Const.

               2.      At all times material hereto, Plaintiff, JAMES BENDINELLI, was a resident of

        Pinellas County, Florida.
    Case 8:20-cv-02893 Document 1-2 Filed 12/04/20 Page 2 of 7 PageID 22




       3.     At all times material hereto, the Defendant, WALMART STORES EAST, LP

(hereinafter referred to as WALMART), was authorized and doing business in Pinellas

County, Florida.

       4.     At all times material hereto, Defendant, WALMART, owned, operated and

maintained a store located at 3801 Tampa Road, Oldsmar, Pinellas County, Florida, which

was used as a store for the purposes of selling miscellaneous items to the general public.

       5.     At all times material hereto, Defendant, JOHN DOE (name undetermined at

this time), was the manager of Defendant, WALMART's store, located in Oldsmar, Pinellas

County, Florida.

      6.      At all times material hereto, Defendant, JOHN DOE, is believed to have

resided in or around Pinellas County, and in the State of Florida. Discovery is ongoing as

to his/her current residence.

       7.     Plaintiff sent Defendant WALMART a certified letter dated September 30,

2020, requesting the name and residential county of the manager(s) on the date of the

accident.

       8.     On November 8, 2019, the Plaintiff, JAMES BENDINELLI, went to the

WALMART store located at the above address to purchase items.

                                   COUNT I
                      NEGLIGENCE CLAIM AGAINST WALMART

       Plaintiff, JAMES BENDINELI, reiterates and realleges Paragraphs 1 through 7 of

this Fourth Amended Complaint as if more fully set forth herein and further alleges:

       9.     On the date and at the place aforesaid, the Defendant, WALMART, owed

the Plaintiff, JAMES BENDINELLI, a business visitor upon the premises, the duty to

exercise reasonable care for the safety of Plaintiff, JAMES BENDINELLI.
    Case 8:20-cv-02893 Document 1-2 Filed 12/04/20 Page 3 of 7 PageID 23




       10.    On the date of the incident, WALMART, by and through its employees,

managers, representatives, contractors, and/or agents, could reasonably anticipate that its

mode of operation for ensuring that the floor of the store was not left in a slippery and

dangerous condition was not reasonable.

       1 1.   On the date and at the place aforesaid, the Defendant, WALMART, by and

through its employees, managers, representatives, contractors, and/or agents, breached

the duty owed to the Plaintiff, JAMES BENDINELLI, by committing one or more of the

following omissions or commissions:

              a.    Negligently created or caused to exist a slippery, dangerous condition

which appeared to be crushed grapes on the floor of or near the produce section.

              b.    Negligently failed to maintain or adequately maintain the floor space

in and around the produce section by allowing a substance which appeared to be crushed

grapes to remain on said floor, and otherwise failed to exercise reasonable care for the

safety of the Plaintiff, JAMES BENDINELLI, as he walked across said floor;

              c.    Negligently failed to inspect or adequately inspect the floor space in

and around the produce section, to determine whether the substance which appeared to

be crushed grapes existed on said floor, and otherwise failed to exercise reasonable care

for the safety of the Plaintiff, JAMES BENDINELLI;

              d.    Negligently failed to warn or adequately warn the Plaintiff, JAMES

BENDINELLI, of the danger of slipping on the substance which appeared to be crushed

grapes when he entered the floor space in and around the produce section when the

Defendant, WALMART, knew or should have known of said danger and that the Plaintiff,

JAMES BENDINELLI, was unaware of said danger; and

              e.    Negligently failed to fix, repair, correct, or adequately fix, repair, or

correct the dangerous condition of the substance which appeared to be crushed grapes on
    Case 8:20-cv-02893 Document 1-2 Filed 12/04/20 Page 4 of 7 PageID 24




the floor in and around the produce section when said dangerous condition was known to

the Defendant, WALMART, or had existed for a sufficient length of time so that the

Defendant should have known of it.

       12.     As a direct and proximate cause of the negligence of the Defendant,

WALMART, as heretofore alleged, the Plaintiff, JAMES BENDINELLI, slipped on the

substance which appeared to be crushed grapes, which had been permitted to remain on

said floor, and when he fell he sustained injuries and damages as hereinafter alleged.

       13.     As a direct and proximate result of the negligence of the Defendant,

WALMART, as heretofore alleged, the Plaintiff, JAMES BENDINELLI, was injured in and

about his body and extremities; incurred medical expenses for the treatment of said

injuries; incurred pain and suffering of a physical nature; incurred a significant permanent

injury to the body as a whole; incurred a permanent total disability; incurred the loss of

ability to lead and enjoy a normal life; incurred a loss of wages and a loss of wage earning

capacity, all of which are either permanent or continuing in nature and the Plaintiff, JAMES

BENDINELLI, will sustain said loss in the future.

       WHEREFORE, the Plaintiff, JAMES BENDINELLI, demands judgment against

the Defendant, WALMART STORES EAST, LP, in an amount in excess of THIRTY

THOUSAND ($30,000.00) Dollars, and requests a trial by jury of all issues triable as of

right by a jury.



                                  COUNT II
             NEGLIGENCE CLAIM AGAINST JOHN DOE,STORE MANAGER

       Plaintiff, JAMES BENDINELLI, reiterates and realleges Paragraphs 1 through 7 of

this Complaint as if more fully set forth herein and further alleges:
    Case 8:20-cv-02893 Document 1-2 Filed 12/04/20 Page 5 of 7 PageID 25




       14.    On the date and at the place aforesaid, the Defendant, JOHN DOE, was the

manager of Defendant WALMART's store and was responsible for overseeing the

operations of the store.

       15.    On the date and at the place aforesaid, the Defendant, JOHN DOE, owed to

Plaintiff, JAMES BENDINELLI, the duty to exercise reasonable care for the safety of the

Plaintiff, JAMES BENDINELLI.

       16.    On the date and at the place aforesaid, the Defendant, JOHN DOE,

breached his duty owed to Plaintiff, JAMES BENDINELLI, by committing one or more of

the following omissions or commissions:

              a.      Negligently failed to enforce and/or implement company and

corporate policies and/or procedures for the protection and safety of its business invitees

and customers, including the Plaintiff;

              b.      Negligently failed to properly train and/or supervise company and

corporate employees as to company and corporate policies and/or procedures for the

protection of its business invitees and customers, including the Plaintiff;

              c.      Negligently failed to properly train and supervise company and

corporate employees as to company and corporate policies and/or procedures relating to

the inspection, mopping and cleaning of floors in the store, for the protection of its

business invitees and customers, including the Plaintiff;

              d.      Negligently failed to properly train and supervise company and

corporate employees as to company and corporate policies and/or procedures relating

to warning business invitees and customers of the dangerous, slippery condition of the

floors, including the proper placement of warning signs, for the protection of its business

invitees and customers, including the Plaintiff;
    Case 8:20-cv-02893 Document 1-2 Filed 12/04/20 Page 6 of 7 PageID 26




               e.     Negligently failed to alert Defendant, WALMART, of the dangerous

condition of the store's floors, and the need for better and more effective training of the

Defendant's employees, for the protection of its business invitees and customers,

including the Plaintiff;

              f.      Negligently failed to prevent reasonably foreseeable injuries and

creating a foreseeable risk of harm to business invitees and customers by failing to repair

or authorize repair of the floors in the store, for the protection of its business invitees and

customers, including the Plaintiff;

              9.      Negligently failed to adequately warn business invitees and

customers, including the Plaintiff, of the dangerous conditions that he knew or should have

known of, for the protection of its business invitees and customers, including the Plaintiff;

               h.     Negligently failed to properly remedy the dangerous condition of the

floors of the store, or otherwise repair said dangerous condition, for the protection of its

business invitees and customers, including the Plaintiff;

               i.     Negligently failed to exercise reasonable care in the maintenance,

inspection, repair, warning, and/or mode of operation of said store, for the protection of its

business invitees and customers, including the Plaintiff;

              J.      Was negligent in other respects not yet known at this time.

       15.     As a direct and proximate cause of the negligence of the Defendant, JOHN

DOE, as heretofore alleged, the Plaintiff, JAMES BENDINELLI, slipped on the substance

which appeared to be an unknown liquid, which had been permitted to remain on said

floor, and when she fell he sustained injuries and damages as hereinafter alleged.

       16.    As a direct and proximate result of the negligence of the Defendant, JOHN

DOE, as heretofore alleged, the Plaintiff, JAMES BENDINELLI, was injured in and about

his body and extremities; incurred medical expenses for the treatment of said injuries;
     Case 8:20-cv-02893 Document 1-2 Filed 12/04/20 Page 7 of 7 PageID 27




incurred pain and suffering of a physical nature; incurred a significant permanent injury to

the body as a whole; incurred a permanent total disability; incurred the loss of ability to

lead and enjoy a normal life; incurred a loss of wages and a loss of wage earning capacity,

all of which are either permanent or continuing in nature and the Plaintiff, JAMES

BENDINELLI, will sustain said loss in the future.

        WHEREFORE, the Plaintiff, JAMES BENDINELLI, demands judgment against

the Defendant, JOHN DOE, in an amount in excess of THIRTY THOUSAND

($30,000.00) Dollars, and requests a trial by jury of all issues triable as of right by a jury.



        DATED this 30th day of September, 2020.



                                           /s/James R. Wilson
                                           James R. Wilson, Esquire
                                           Florida Bar #: 909963
                                            MORGAN & MORGAN
                                           One Tampa City Center
                                           201 N. Franklin Street, 7th Floor
                                           Tampa, Florida 33602
                                           Tele: 813-223-5505
                                           Fax: 813-223-5402
                                           Primary: JRWPleadings@forthepeople.com
                                           Secondary: RThorn@forthepeople.com
                                           Attorney for Plaintiff




                                              r-
